                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

W & H FOOD & GAS, INC.,

             Plaintiff,

                                                    Civil Case No. 17-11096
v.                                                  Honorable Linda V. Parker
                                                    Magistrate R. Steven Whalen
UNITED STATES OF AMERICA,

          Defendant.
________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                     SUMMARY JUDGMENT

      Plaintiff W & H Food & Gas, Inc. (“Plaintiff”) initiated this lawsuit seeking

de novo judicial review of the Food and Nutrition Service’s (“FNS”) decision to

permanently disqualify Plaintiff from participating in the Supplemental Nutrition

Assistance Program (SNAP, formerly known as the Food Stamp Program). (ECF

No. 1.) This matter is presently before the Court on Defendant United States of

America’s (“Defendant”) summary judgment motion. (ECF No. 22.) The motion

has been fully briefed. (ECF No. 22, 25 & 26.) Finding the facts and legal

arguments sufficiently presented in the parties’ briefs, the Court is dispensing with

oral argument pursuant to Eastern District of Michigan Local Rule 7.1(f)(2).
I.    Summary Judgment Standard

      Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252.
      “A party asserting that a fact cannot be or is genuinely disputed” must

designate specifically the materials in the record supporting the assertion,

“including depositions, documents, electronically stored information, affidavits or

declarations, stipulations, admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(1). The court must accept as true the non-movant’s evidence

and draw “all justifiable inferences” in the non-movant's favor. See Liberty Lobby,

477 U.S. at 255.

II.   Procedural and Factual Background

      Plaintiff is a convenience store in Ypsilanti, Michigan. (ECF No. 22 at Pg

ID 293.) On December 14, 2016, a contractor inspected the store on behalf of the

Food and Nutrition Service (“FNS”) of the United States Department of

Agriculture (“USDA”). (Id.) The inspection revealed some abnormalities: (1) the

store lacked signs of any wholesale business and (2) the store offered for sale

expired and/or outdated food. (Id. at 293-94). Subsequently, an FNS program

specialist analyzed the store inspection and other data about the store, finding: (1)

SNAP beneficiaries would not prefer Plaintiff’s store over other stores in the area

due to its limited options, and (2) store data and purchaser data revealed evidence



                                          3
of “unusual, irregular, and inexplicable SNAP activity” that were indicative of

trafficking1. (Id. at 294-297.)

      On January 9, 2017, the FNS issued a charge letter asserting Plaintiff

engaged in trafficking. (ECF No. 22-5.) In response, Plaintiff asserted a general

denial of any wrongdoing, and requested a civil money penalty. (ECF No. 25 at Pg

ID 419.) The FNS determined that trafficking occurred, declined Plaintiff’s

request for a civil money penalty and declared Plaintiff permanently disqualified

from SNAP. (ECF No. 22 at Pg ID 298; ECF No. 25 at Pg ID 419.) In response,

Plaintiff requested an administrative review. (ECF No. 25 at Pg ID 419.)

Believing Plaintiff to provide no specific counterarguments, the FNS issued a final

agency decision concluding: (1) trafficking occurred; (2) Plaintiff’s general denial

did not overcome the preponderance of evidence of trafficking; (3) Plaintiff’s

request for a civil money penalty was rejected; and (4) Plaintiff was permanently

disqualified from SNAP. (ECF No. 22 at Pg ID 298-99; ECF No. 25 at Pg ID



1
  The term “trafficking” comprises a number of fraudulent schemes, including
“buying, selling, stealing, or otherwise effecting an exchange of SNAP benefits
issued and accessed via [EBT] cards … for cash or consideration other than
eligible food, either directly, indirectly, in complicity or collusion with others, or
acting alone.” 7 C.F.R. § 271.2.
                                             4
419.) Plaintiff subsequently filed the instant suit seeking judicial review under 7

U.S.C. § 2023. (ECF No. 1.)

III.   Applicable Law & Analysis

       A. Subject Matter Jurisdiction

       The Court has jurisdiction to review whether the FNS acted within its

authority in determining whether Plaintiff violated the SNAP requirements. See

Goldstein v. United States, 9 F.3d 521, 523 (6th Cir. 1993). The Court lacks

jurisdiction, however, to review the penalty imposed. See Bakal Brothers v.

United States, 105 F.3d 1085, 1089 (6th Cir. 1997) (“The determination of the

appropriate sanction is left to the discretion of the Secretary, [and] this

determination is not open to judicial review.”) (citations omitted). Accordingly,

the Court will review the FNS’s decision to permanently disqualify Plaintiff from

SNAP; but will decline to review the penalty imposed for lack of jurisdiction.

       B. Plaintiff’s Disqualification

       If a retailer is found to have participated in trafficking, as defined by 7

C.F.R. § 271.2, a store may be permanently disqualified from SNAP. 7 C.F.R. §

278.6(e). Trafficking—even once—may carry the penalty of permanent

disqualification. 7 U.S.C. § 2021(b)(3)(B). The retailer bears the burden of
                                           5
proving, by preponderance of the evidence, that the violations did not occur. See

Warren v. United States, 932 F.2d 582, 586 (6th Cir. 1991) (citation omitted). If

the owner can demonstrate it had an “established [] effective policy and program to

prevent trafficking,” the sanction for trafficking may be reduced from permanent

disqualification to a money penalty. Bakal Brothers, 105 F.3d at 1088-89. Still,

the penalty imposed is not open to judicial review. Id. at 1089 (citing Goldstein, 9

F.3d at 524). As such, this Court will only review the FNS’s decision to

permanently disqualify Plaintiff from SNAP.

      Plaintiff has failed entirely to address or refute numerous unusual

transactions flagged by the FNS. Plaintiff has only offered the FNS and this Court

a blanket denial of any violation of SNAP requirements. However, a mere denial

of any wrongdoing does nothing to even slightly tip the balance of evidence in

Plaintiff’s favor. Furthermore, Plaintiff failed to challenge the FNS’s evidence in

interrogatories directed at it, asking whether Plaintiff had any objection, challenge,

or critique of the data relied on in the FNS’s charge letter or case analysis. (ECF

No. 22 at Pg ID 299.) Plaintiff responded that it had no objection. (Id.) Having

been given no reason to question, doubt or challenge the FNS’s determination to



                                          6
permanently disqualify Plaintiff from SNAP, the Court will grant Defendant’s

summary judgement motion and dismiss Plaintiff’s complaint.

IV.   Conclusion

      For the reasons set forth above, the Court finds no genuine issues of material

fact precluding summary judgment in Defendant’s favor on Plaintiff’s request for

judicial review of its SNAP disqualification.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for summary judgment (ECF

No. 22) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s complaint (ECF No. 1) is

DISMISSED, with prejudice.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

Dated: October 15, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 15, 2018, by electronic and/or
U.S. First Class mail.

                                                s/ R. Loury
                                                Case Manager

                                         7
